Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey Schnayer (Reg. No. 63,842) on 06/14/2021.

In the Claims: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A computer-implemented method for mapping annotations across groups of text, the method comprising:
receiving, by at least one processor, an annotation corresponding to a first range of text of a first document;
comparing, by the at least one processor, for each substring of a text string that comprises the first range of text associated with the annotation, the substring to characters of a group of text of a second document at different positions of the substring in the group of text; 

selecting, by at least one processor, a position for the annotation within the group of text of the second document based at least in part on a cost of fitting the annotation to the position using an aggregate of similarity scores from a plurality of the sets of similarity scores that correspond to the position and a plurality of substrings of the text string, wherein computing the cost includes adjusting the cost based at least on determining the text string is different than the group of text at the position; and
associating, by the at least one processor, the annotation with a second range of text in the group of text that corresponds to the selected position.

2.	(Original) The method of claim 1, further comprising generating the text string that comprises the first range of text, the generating comprising:
determining a plurality of contextual characters based at least in part on proximities of the contextual characters to the first range of text;
including the plurality of contextual characters and the first range of text in the text string based at least in part on the determining of the plurality of contextual characters.

3.	(Original) The method of claim 1, further comprising generating the text string that comprises the first range of text, the generating comprising:
determining a contextual string based at least in part on a proximity of the contextual string to the first range of text;
including the contextual string and the first range of text in the text string based at least in part on the determining of the contextual string.

4.	(Currently Amended) The method of claim 1, comprising computing costs of potential positions of the annotation within the group of text, wherein the cost and the position corresponds to the lowest total cost of the costs.

5.	(Currently Amended) The method of claim 1, wherein the the includes increasing the cost.

6.	(Original) The method of claim 1, wherein the selecting of the position for the annotation in the group of text is based at least in part on the position having a similarity 

7.	(Original) The method of claim 1, wherein the selecting of the position for the annotation in the group of text is based at least in part on a Levenshtein Distance between the first range of text and the second range of text.

8.	(Previously Presented) The method of claim 1, further comprising generating the text string that comprises the first range of text, the generating comprising:
determining text of the first document intersects with at least one graphical object that forms the annotation;
analyzing one or more characters of the text to determine extents that the at least one graphical object overlaps the one or more characters;
identifying a subset of the one or more characters of the text as belonging to the first range of text based at least in part on the extents for the subset of the one or more characters satisfying at least one condition for inclusion in the first range of text; and
adding the subset of the one or more characters to the text string based at least in part on the identifying.

9.	(Currently Amended) The method of claim 1, wherein the set of the sets of similarity scores includes a respective similarity score between each possible substring of 

10.	(Original) The method of claim 1, wherein the first document is a copy of a document comprising text, and the second document is a version of the document that has the text modified.

11.	(Original) The method of claim 1, further comprising:
comparing a location corresponding to the first range of text in the first document to a location corresponding to the group of text in the second document; and
selecting the group of text from a plurality of groups of text of the second document based on the comparing of the location corresponding to the first range of text to the location corresponding to the group of text.

12.	(Currently Amended) One or more non-transitory computer storage media storing computer-useable instructions that, when used by one or more processors, cause the one or more processors to perform operations comprising:
receiving a request to import an annotation corresponding to a first range of text of a first group of text into a second group of text;
determining sets of similarity scores for substrings of the first range of text, a set of the sets of similarity scores for a substring of the substrings quantifying similarities between characters of the substring and characters of the second group 
selecting a second range of text as the annotation within the second group of text based at least in part on a total cost of fitting the second range of text to positions occupied by the second range of text, the total cost computed from similarity scores from a plurality of the sets of similarity scores that correspond to the positions of a plurality of the substrings, wherein computing the total cost includes adjusting the total cost based at least on determining the first range of text is different than the second range of text at a position of the positions; and
associating, by the at least one processor, the annotation with the second range of text.

13.	(Original) The computer storage media of claim 12, wherein the operations further comprise:
identifying at least one character based at least in part on a proximity of the at least one character to the first range of text in the first group of text; and
incorporating the at least one character and the first range of text into the text string based at least in part on identifying.

14.	(Original) The computer storage media of claim 12, wherein the first group of text is of a first document and the second group of text is of a second document.


16.	(Currently Amended) A computer-implemented system comprising:
at least one processor;

an interface manager, executed by the at least one processor, for receiving an annotation corresponding to a first range of text;
a text comparer, executed by the at least one processor, for determining sets of similarity scores for substrings of a text string that comprises the first range of text, a set of the sets of similarity scores for a substring of the substrings being between characters of the substring and characters of a group of text at different positions of the substring in the group of text, wherein a similarity score of the similarity scores corresponds to a position of the different positions; and
a position selector, executed by the at least one processor, for selecting a position for the annotation within the group of text based at least in part on [[at]] a cost computed from an aggregate of similarity scores from a plurality of the sets of similarity scores that corresponds to the position and a plurality of the substrings, and for associating the annotation with a second range of text in the group of text that corresponds to the position, wherein computing the cost includes adjusting the cost based at least on determining the text string is different than the group of text at the position.


18.	(Original) The computer-implemented system of claim 16, further comprising a text group determiner for selecting the group of text based at least in part on a location of the first range of text in a document.


19.	(Original) The computer-implemented system of claim 16, further comprising an annotation analyzer for extracting the first range of text from a larger range of text.

20.	(Previously Presented) The computer-implemented system of claim 16, wherein each substring of the substrings of the set has a respective similarity score for each of the different positions of the substring.



Reasons for Allowance
	Claims 1-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.


The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 12, and 16. 

The features as recited in independent Claim 1: “determining, by the at least one processor, sets of similarity scores, a set of the sets of similarity scores quantifying similarities between characters of the substring and characters of the group of text at the different positions of the substring in the group of text based at least in part on the comparing, wherein a similarity score of the similarity scores corresponds to a position of the different positions; selecting, by at least one processor, a position for the annotation within the group of text of the second document based at least in part on a cost of fitting the annotation to the position using an aggregate of similarity scores from a plurality of the sets of similarity scores that correspond to the position and a plurality of substrings of the text string, wherein computing the cost includes adjusting the cost based at least on determining the text string is different than the group of text at the position; and associating, by the at least one processor, the annotation with a second range of text in the group of text that corresponds to the selected position,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The features as recited in independent Claim 12: “determining sets of similarity scores for substrings of the first range of text, a set of the sets of similarity scores for a substring of the substrings quantifying similarities between characters of the substring and characters of the second group of text at different positions of the substring in the second group of text, wherein a similarity score of the similarity scores corresponds to a position of the different positions; selecting a second range of text as the annotation within the second group of text based at least in part on a total cost of fitting the second range of text to positions occupied by the second range of text, the total cost computed from similarity scores from a plurality of the sets of similarity scores that correspond to the positions of a plurality of the substrings, wherein computing the total cost includes adjusting the total cost based at least on determining the first range of text is different than the second range of text at a position of the positions; and associating, by the at least one processor, the annotation with the second range of text,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The features as recited in independent Claim 16: “a text comparer, executed by the at least one processor, for determining sets of similarity scores for substrings of a text string that comprises the first range of text, a set of the sets of similarity scores for a substring of the substrings being between characters of the substring and characters of a group of text at different positions of the substring in the group of text, wherein a similarity score of the similarity scores corresponds to a position of the different positions; and a position selector, executed by the at least one processor, for selecting a position for the annotation within the group of text based at least in part on  a cost computed from an aggregate of similarity scores from a plurality of the sets of similarity scores that corresponds to the position and a plurality of the substrings, and for associating the annotation with a second range of text in the group of text that corresponds to the position, wherein computing the cost includes adjusting the cost based at least on determining the text string is different than the group of text at the position,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176